Citation Nr: 1530307	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating, greater than 20 percent, for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2007 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for diabetes and assigned an initial rating for the disability.  The Veteran appealed the initial rating assigned in these decisions, and the appeal was perfected to the Board.  Since that time, original jurisdiction has been transferred to the RO in Columbia, South Carolina.

During the pendency of this claim, the matter was remanded by the Board in June 2008, October 2011, and July 2014 for additional development.  Such development having been completed, the matter has been returned to the Board.


FINDING OF FACT

Throughout the initial rating period, diabetes mellitus, type II has been productive of treatment requiring the use of insulin and oral hypoglycemic agents, with a restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.120, 4.124a, Diagnostic Code 8008-7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Diabetes Mellitus, Type II

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher rating for diabetes is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the July and August 2007 decisions on appeal, the Veteran was awarded service connection for diabetes mellitus, type II and granted an initial evaluation of 20 percent effective February 27, 2007.  The Veteran's disability is rated under 38 C.F.R. § 4.120, 4.124a, Diagnostic Code (DC or Code) 8008-7913.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7913 is used for rating the Veteran's diabetes, while DC 8008 relates to thrombosis of the brain vessels.

DC 8008 provides that vascular conditions are to be rated as 100 percent disabling for six months, and rated on the residuals thereafter, with a minimum 10 percent rating.  38 C.F.R. § 4.124a (2014).  As an initial matter, the Board notes that the Veteran has been service-connected for residuals of his November 2011 diabetes-related stroke, to include loss of use of both hands and both feet, and separate total evaluations awarded for the foregoing disabilities.  Thus, in order to avoid pyramiding under 38 C.F.R. § 4.14, the Board's analysis of the rating on appeal will be largely focused on diabetes as rated directly under DC 7913.

Under DC 7913, the Veteran's current 20 percent rating contemplates diabetes which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, while a 40 percent rating may be assigned where treatment requires insulin, restricted diet, and regulation of activities.  Where diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is assigned.  Finally, a 100 percent rating may be granted on evidence of insulin injections more than once a day, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2014).  

Additionally, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  The Code specifically provides that any noncompensable complications are considered to be "part of the diabetic process" under DC 7913.  Id. at Note (1).

After reviewing the entire claims file, the Board finds that the Veteran's diabetes has been not more than 20 percent disabling.  Specifically, treatment of diabetes has required the use of insulin and oral hypoglycemic agents, with a restricted diet, but no regulation of activities.

While the volume of evidence within the Veteran's claims file is vast, the immediate matter boils down to a single threshold matter.  Specifically, whether treatment of the Veteran's service-connected diabetes includes the regulation of activities, i.e., the avoidance of strenuous occupational and recreational activities.  Without meeting these criteria, a rating of greater than 20 percent cannot be granted.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007)(Holding in pertinent part that regulation of activities must be medically necessary.)  

The Veteran's initial VA examination in July 2007 revealed that he was taking both insulin (more than once a day) and oral medications for the treatment of his diabetes.  The Veteran had no history of hospitalization associated with diabetes, nor was he restricted in his ability to perform strenuous activity.  Though there was evidence of hypoglycemic and ketoacidosis events, these did not require hospitalization, and in fact the Veteran saw his diabetic care provider only monthly or less.

On VA examination in August 2010, the Veteran denied any history of ketoacidosis or hypoglycemic episodes.  He was following a restricted diet by decreasing his calorie intake, and reported that his weight had been stable over the past year.  During that time, the Veteran had seen his diabetic care provider approximately every 6 months, and his medications included the use of both insulin and oral hypoglycemic agents.  The examiner diagnosed the Veteran with diabetes mellitus, type 2, without complications of retinopathy, cerebrovascular disease, coronary artery disease, nephropathy, or peripheral vascular disease.  The Veteran stated that his activities of daily living were affected by his peripheral neuropathy, though there was no indication from the examiner that suggested any medically-necessitated regulation of activities.

The Veteran was still taking both a hypoglycemic agent and insulin injections more than once a day by the time of a November 2011 VA examination, at which time it was reported that "regulation of activities [was not] part of medical management of [his] diabetes mellitus."  The Veteran had been seen by a diabetic care provider for episodes of both ketoacidosis or hypoglycemic reactions less than two times a month, with no hospitalizations for either over the prior year.

On diabetes-related sensory-motor peripheral neuropathy examination in January 2012, the examiner noted that the Veteran was not able to work - including in a physical or sedentary job - due to limited use of the his hands with complete numbness and mild weakness.  The Veteran also had limited mobility due to absence of sensation in his feet.  Though he was able to ambulate, he did so with a wide-based gait and used a rolling walker for support.

The Veteran again underwent VA examination in January 2015, at which time the examiner noted that the Veteran still did not require regulation of his activities as part of the medical management of his diabetes.  The examiner - who had reviewed the entire claims file - reported that visits to the Veteran's diabetic care provider
for episodes of ketoacidosis and hypoglycemia had occurred less than twice a month and that the Veteran had not been hospitalized for either in the prior year.  Unfortunately, the Veteran had been experiencing unintentional weight loss and loss of strength due to diabetes.

As the foregoing evidence repeatedly shows, treatment of the Veteran's diabetes mellitus has not included any physician-prescribed avoidance of strenuous occupational and recreational activities.  To the contrary, evidence shows that the Veteran has been encouraged to be more physically active, not less.  In November 2011, for example, a treating physical recommended that the Veteran get additional exercise due to concerns over his lack of physical activity.  The Veteran may believe that his diabetes cause him to regulate his activities.  However, that criteria's use in DC 7913 expressly refers to "[r]equiring . . . avoidance of strenuous occupational and recreational activities," whereas in the immediate case the Veteran is being encouraged to participate in such activity.

In statements to VA, the Veteran has asserted that he is entitled to a higher rating in part due to a lack of control in the management of his disability.  See August 2007 notice of disagreement.  In his April 2008 VA-9 he repeated this contention, adding that he had "[g]one at least 4-5 times a year to try and get it under control."  The Board recognizes that there is ample evidence to support the Veteran's assertion that his diabetes has been poorly controlled at times during the period on appeal, including records showing extended periods of time during which the Veteran's medication regimen was frequently adjusted in an effort to better regulate his blood glucose levels.  See January 24, 2008 VA treatment record.  Nonetheless, poor control of blood sugar is not among those factors for consideration in evaluating ratings for diabetes.  Rather, ratings are based on the nature of treatment, and associated symptoms.  With regard to the frequency of visits to a provider, even at five visits per-year, this does not meet the criteria for a higher rating.  (See DC 7913, where "twice a month visits to a diabetic care provider" is one of the necessary criteria for a 60 percent rating).

Regarding those additional disabilities which have been related to service-connected diabetes -service connection has already been established for these disorders and thus consideration of additional separate compensable ratings pursuant to 38 C.F.R. § 4.120, DC 7913, Note (1) is not warranted at this time.  Specifically, the voluminous record reflects that service-connected diabetes has associated with a cerebrovascular accident (as previously discussed) affecting both upper and lower extremities as well as retinopathy and cataracts;  peripheral neuropathy of the upper left, lower left, and lower right extremities; left side cranial nerve impairment; and erectile dysfunction.  For each of the foregoing, however, service connection has already been established.

Based on the foregoing, and due in large part to the fact that the record clearly demonstrates that treatment of the Veteran's diabetes does not include regulation of activities, a rating of greater than 20 percent is not warranted at any time during the initial rating period on appeal.  Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's diabetes mellitus.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In this case, the lay and the medical evidence fails to show anything unique or unusual about the Veteran's service-connected diabetes mellitus that would render the schedular criteria inadequate - particularly in light of the Veteran's other service-connected disabilities which are themselves already recognized as related to his diabetes, and for while he is already receiving compensation.  The regulation of diet and medication requirements are expressly contemplated in the rating assigned, and the Veteran is in receipt of special monthly compensation for erectile dysfunction, loss of use of both feet and both hands, and for the need of regular aid and attendance - all directly or indirectly related to the Veteran's diabetes.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

With regard the matter of entitlement to a total disability rating based on individual unemployability, such benefit has already been granted and thus is not for consideration at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Numerous notice letters were sent to the Veteran, including in March 2007 and May 2008.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in July 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).    

While he has received adequate notice, the Board notes that the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in July 2007, May 2010, August 2010, November 2011, and January 2015 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the limited extent that the November 2011 and July 2007 examinations were performed without review of the claims file, accurate histories were elicited from the Veteran regarding his service-connected diabetes for the examiner's consideration.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in its most recent July 2014 remand, the Board ordered additional development including the association of November 2011 and October 2012 examination reports with the record, the retrieval of outstanding pertinent treatment records, and the readjudication of the Veteran's claim.  Since that time, the sought records have been associated with the claims file, including more than 3,700 pages of treatment reports from SSA and nearly 1,000 pages of VA treatment reports.  In addition, in January 2015 the VA Appeals Management Center readjudicated the Veteran's claim and issued a supplemental statement of the case.  Therefore, the Board finds that the RO substantially complied with the July 2014 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


